Citation Nr: 0107572	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for disability of the 
lumbar spine, including arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had 20 years of active duty service ending with 
his retirement in March 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1999, and a statement of the case was issued in 
August 1999.  A personal hearing was conducted at the RO in 
September 1999.  A substantive appeal was received in 
February 2000.  In November 2000, the veteran was afforded a 
video conference hearing before the undersigned member of the 
Board.


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
service or within one year of discharge from service, and 
hypertension is not otherwise related to the veteran's 
military service.

2.  The back strain noted in service in January 1973 was 
acute in nature and resolved without leaving residual 
disability. 

3.  Chronic disability of the lumbar spine, including 
arthritis, was not manifested during the veteran's service or 
within one year of discharge from service, and chronic 
disability of the lumbar spine, including arthritis, is not 
otherwise related to the veteran's military service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  Disability of the lumbar spine, including arthritis, was 
not incurred in or aggravated by the veteran's active 
military service, nor may arthritis of the lumbar spine be 
presumed to have been incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for VA assistance 
to claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097098 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  When such circumstances arise, reasonable 
efforts must be made by VA to obtain certain records, and 
provide for an examination or medical opinion when necessary 
to make a decision on the claim.  However, the law also 
provides that such assistance is not required to a claimant 
if no reasonable possibility exists that such assistance 
would aid in sustaining the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
views the newly enacted assistance provisions to be more 
beneficial to the veteran.

Preliminary review of the claims file reveals that there has 
been substantial compliance with the Veterans Claims 
Assistance Act of 2000.  The veteran's service medical 
records have been obtained as well as VA medical records, 
including examination and outpatient reports dated in 1977, 
the year of the veteran's discharge from service.  The 
veteran has reported some private medical treatment during 
the years after service, but he has indicated that records of 
such treatment are not available.  He has not identified any 
available evidence which is not of record despite questions 
posed to him at the November 2000 Board hearing.  The Board 
also notes that the veteran has been informed of the type of 
evidence necessary for his claims.  The record also shows 
that private medical records dating from the 1980's is of 
record and that the veteran was afforded special VA 
examinations for the disabilities in question in May 1999.  
While medical opinions as to etiology have not been obtained, 
any opinion would be purely speculative in view of the 
evidentiary record as hereinafter discussed.  Under the 
circumstances, the Board finds that the assistance/notice 
provisions of the new legislation have been complied with and 
that no useful purpose would be served by delaying appellate 
review for any additional development.  Moreover, as the 
record shows that all avenues for the development of 
additional development have been explored, the Board finds no 
prejudice to the veteran by turning to the merits despite the 
fact that implementing regulations have not yet been 
promulgated.  Again, the Board finds that no reasonable 
possibility exists that any additional development would aid 
in sustaining the veteran's claims. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as cardiovascular-renal 
disease (including hypertension), or arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Hypertension

After reviewing the evidence of record, the Board is 
compelled to conclude that the clear preponderance of the 
evidence is against entitlement to service connection for 
hypertension.  

Service medical records do not show that hypertension was 
manifested during service.  Blood pressure readings in 
service included the following: 140/90 in January 1965, 
170/92 in April 1965, 122/88 in July 1968, 142/90 in May 
1969, 138/82 in March 1973, 124/86 in March 1973, 132/84 in 
July 1974, and 132/80 at the time of the veteran's retirement 
examination in June 1976.  However, there was no medical 
diagnosis of hypertension during service, nor is there any 
indication in the service medical records that any examiner 
suspected hypertension.  Despite the veteran's recent 
contentions that he was told he had borderline high blood 
pressure during service, at the time of his separation 
examination he checked the appropriate box to deny having 
high blood pressure.  His cardiovascular system was 
clinically evaluated as normal at that time.  

The record in this case also includes medical records dated 
in 1977, shortly after the veteran's discharge from service, 
which show that hypertension was not manifested within a year 
of service.  Specifically, a May 1977 VA medical certificate 
documents treatment for unrelated disorders; a blood pressure 
reading of 130/90 was reported, but there was no diagnosis of 
hypertension.  VA outpatient treatment records dated in June, 
July and August 1977 list readings of 120/80, 130/88 and 
120/82.  Again, there was no diagnosis of hypertension, nor 
was there any indication that such disorder was even 
suspected by any of the examiners.  In August 1977, the 
veteran filed a claim for VA compensation based on several 
disorders, but he did not reference hypertension, thus 
suggesting that he did not believe that he suffered from such 
disorder at that time as it is reasonable to assume that he 
would have listed hypertension on his claim with the other 
disorders.  In fact, on VA examination in October 1977 in 
connection with his claim for the unrelated disorders, blood 
pressure was recorded as 138/88.  An electrocardiogram study 
was reported to be within normal limits.  Clinical 
examination showed no enlargement of the heart.  No 
cardiovascular diagnosis at all was rendered.  

Private medical records dated in 1978 do not list blood 
pressure readings and do not reference hypertension.  Private 
records dated in 1980 do document some elevated readings, 
such as 148/100 in September 1980 and 152/96 in November 
1980.  However, these readings were taken during visits for 
an injury to fingers of the right hand and for hemorrhoids.  
There was no diagnosis of hypertension.  Some subsequent 
readings were lower, such as 130/80 later in November 1980 
and 138/84 in September 1985.

Post-service treatment records from Marshalltown Medical & 
Surgical Center dated March 1990 showed blood pressure 
average of 164/100.  The veteran was being examined for a DOT 
physical.  The examiner indicated that he had to tell the 
veteran that he would have to comment that the veteran had 
mild hypertension and that further evaluation was necessary.  
Subsequent medical records include references to 
hypertension.  

At a May 1999 VA examination the veteran's blood pressure 
reading was 130/80 and it was noted that the veteran took 
various medications to control his blood pressure.  The 
examiner also noted that the veteran had no end organ damage 
and his hypertension was well controlled.  The diagnosis was 
essential hypertension, treated and controlled.

At his September 1999 RO hearing, the veteran testified that 
while in service he had high blood pressure readings and that 
within one year after discharge from service was told by 
physicians that he had borderline high blood pressure.  The 
veteran indicated that he had been taking medication for his 
high blood pressure since the winter of 1995/1996.  At his 
November 2000 video conference hearing, the veteran testified 
that his last years in the military were stressful and that 
throughout his career in the military his blood pressure was 
taken approximately eight times.  He indicated that he was 
told in the military that his blood pressure was a little 
borderline.  The veteran stated that he was told that his 
blood pressure was a little bit borderline at his Class III 
flight physical in 1970.  He testified that after service he 
saw a local physician who also told the veteran that his 
blood pressure was a little bit borderline.  The veteran 
stated that he was never told by his physician that his 
hypertension that was diagnosed in 1990's was actually 
present during service.  The veteran indicated that he could 
not obtain a copy of his flight physicals and all other 
medical records had been submitted.  

Based on the evidence, the Board finds that the veteran's 
hypertension was first manifested many years after service.  
While the veteran may sincerely feel that the blood pressure 
readings during service and shortly thereafter were 
indicative of hypertension, the question of whether a chronic 
disability is present is one which requires skill in 
diagnosis.  Such questions require diagnostic skills and must 
be made by medical experts.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Medical examiners during service and 
within a year of discharge from service had knowledge of the 
blood pressure readings records during treatment and 
examinations.  Nevertheless, no medical diagnosis of 
hypertension was made.  The Board must assume that in the 
medical judgment of these trained medical examiners there was 
no basis for a diagnosis of hypertension.  As the 
preponderance of the evidence is against a finding that 
hypertension was first manifested during service or within a 
year of discharge from service, and is also against a finding 
that the veteran's hypertension is otherwise related to his 
military service, there is no basis for establishing service 
connection for hypertension. 

II.  Lumbar Spine 

The veteran contends that his degenerative arthritis, lumbar 
spine is due to an injury incurred in active duty service.  
Service medical records show that the veteran was seen on two 
occasions in January 1973 with complaints of back pain after 
lifting a piano.  It was noted that there was no radiation, 
and examination was reported to be negative.  The impression 
was back sprain.  Service records do refer to joint pains, 
especially in the knees.  At his June 1976 retirement 
examination, a history of swollen and painful joints and 
arthritis diagnosed as chondromalacia patellae in November 
1975 was noted.  However, the veteran checked the appropriate 
box to deny having recurrent back pain, and his spine was 
clinically evaluated as normal on examination.  The veteran 
was seen in December 1976 for complaints of an acute flare of 
joint stiffness, but there was no indication of a back 
complaint with any specific findings.  The impression was 
arthritis.  

VA outpatient reports dated in June, July and August 1977 
show complaints which appear to be related to the knees.  In 
his August 1977 claim for VA benefits for several disorders, 
the veteran did not claim any back problems.  The report of 
VA examination in October 1977 does not include and 
complaints or clinical findings related to back problems. 

At a private examination dated July 1987 performed by 
Marshalltown Orthopaedics the veteran reported a history of 
pain about the area of the low back for several weeks, 
apparently intermittent in nature and varying in its 
severity.  He located the pain in the right lumbosacral 
region, he reported at times some tingling numb sensation 
about the area of the left thigh.  X-rays of the lumbar spine 
revealed asymmetry of the lower lumbar segments with a 
congenital deformity of the pars area of L5-S1, otherwise no 
significant abnormalities.  The diagnosis was possible early 
ankylosing spondylitis; congenital abnormalities, lumbosacral 
joint; exogenous obesity.  The veteran was again seen in July 
1987 and May 1988 for complaints of low back pain.  

Outpatient treatment records from Primus show that the 
veteran was seen in June 1995 and January 1996 for low back 
pain.  Operation report from Offutt A.F.B. shows that in 
January 1998, the veteran underwent a bilateral L5-S1 
hemilaminectomy, foraminotomy and lateral recess 
decompressions of the L5, S1 nerve roots bilaterally, with in 
situ posterolateral L5, S1 fusion using OsteoSet calcium 
sulfate pellets.

At a May 1999 VA examination, the veteran reported that he 
did not recall the date of the onset of his back problem, but 
was quite sure that it was while in service and did not 
specifically recall the nature of the injury.  The diagnosis 
was post-operative lumbar laminectomy with foraminotomy for 
discogenic disease and degenerative nerve impingement, much 
improved; functional limitation mild to moderate; note mild 
degenerative arthritic changes L5-S1.  

At his September 1999 RO hearing, the veteran testified that 
his degenerative arthritis of the lumbar spine was due to an 
injury in 1973 while in service.  At his November 2000 video 
conference hearing, the veteran testified that his back 
condition gradually worsened after his injury in service and 
he continued to have back pain even after the 1998 surgery.  
The veteran indicated that he did not seek treatment for his 
back condition after service until it got to the point where 
he had trouble standing and walking.  

After reviewing the overall evidence, the Board must find 
that the preponderance of the evidence is against entitlement 
to service connection for degenerative arthritis of the 
lumbar spine.  It appears that the January 1973 lifting 
injury described at that time as back strain was acute and 
transitory in nature as shown by the lack of any continuing 
complaints or medical treatment.  It appears that the veteran 
himself did not feel that he was suffering recurrent back 
pain as he indicated as such at the time of his retirement 
examination in June 1976.  Further, no pertinent complaints 
or findings were noted in medical records during the year 
after the veteran's discharge from service or for a number of 
years thereafter.  In sum, the totality of the evidence is 
against entitlement to service connection for low back 
disability.  

Conclusion

With regard to both issues, there is not such an approximate 
balance of the positive evidence with the negative evidence 
to otherwise permit a favorable determination.  38 U.S.C.A. 
§ 5107(b) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified at 38 U.S.C. § 5107)


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

